DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 & 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (# US 2012/0306976).
Kitagawa et al. discloses:
1. An ink composition (see Abstract), comprising: water ([0088]); and a particle comprising a photopolymerizable monomer (see Abstract; [0041]; [0071]) and a polymer 
2. The ink composition according to claim 1, wherein the unblocking temperature of the blocked isocyanate group having an unblocking temperature of 150 °C. or less is 120 °C. or less (100 °C or more; [0106]). 
With respect to claim 1 & 2, Given that the Kitagawa et al. reference discloses a range of unblocking temperature 100 °C or more ([0106]) and the content of monomer 20 to 80 parts ([0077]-[0078]) that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges 

3. The ink composition according to claim 1, wherein the blocked isocyanate group having an unblocking temperature of 150 °C. or less (100 °C or more; [0106]) comprises a reaction product of a blocking agent and an isocyanate group ([0107]), and the blocking agent comprises at least one selected from the group consisting of 2-methylimidazole, 2-ethylimidazole, 2-mercaptopyridine, 2-hydroxypyridine, 2,2,6,6-tetramethylpiperidine, 4-methylimidazole, imidazole, diethylmalonic acid, 2-methylimidazoline, benzimidazole, 1,1,3,3-tetramethylguanidine, t-butylethylamine, t-butylbenzylamine, 3,5-dimethylpyrazole, diisopropylamine ([0107]), dicyclohexylamine, 2,6-dimethylpiperidine, methyl ethyl ketoxime, .epsilon.-caprolactam, 2-hydroxymethylpyridine, and N-isopropylcyclohexylamine ([0106]-[0107]). 
4. The ink composition according to claim 3, wherein the blocking agent comprises at least one selected from the group consisting of 2-methylimidazole, 2-ethylimidazole, 2-mercaptopyridine, 2-hydroxypyridine, and 2,2,6,6-tetramethylpiperidine ([0107]). 
With respect to claims 3 & 4, The Examiner draws particular attention to the Applicant that " Kitagawa et al. does address the blocking agent, it teaches a laundry list of possible blocking agent ([0106]-[0107]). The format in which Kitagawa et al.  presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Kitagawa et al. to present its teaching in an example format citing it in a list is sufficient.  

5. The ink composition according to claim 1, wherein the polymer comprises a chain polymer, and the blocked isocyanate group having an unblocking temperature of 150 °C. or less is disposed at an end of a main chain of the chain polymer ([0106]-[0109]). 
6. The ink composition according to claim 1, wherein the polymer comprises at least one selected from the group consisting of a urethane polymer ([0041]; [0062]; [0097]), a urea polymer ([0129]; [0051]), and a (meth)acrylic polymer ([0041]; [0128]). 
9. The ink composition according to claim 1, which is used as an ink jet ink (see Abstract; [0117]). 
10. A method for producing the ink composition according to claim 1, the method comprising: mixing and emulsifying an oil-phase component comprising an organic solvent ([0014]), the polymer ([0058]), and the photopolymerizable monomer, and an aqueous-phase component comprising water to form the particle ([0110]-[0116]). 
11. An image-forming method, comprising: applying, onto a substrate, the ink composition according to claim 1 to form an ink film; and heating the ink film ([0117]-[0122]). 

13. The image-forming method according to claim 11, wherein the image-forming method comprises an inkjet method ([0117]-[0121]). 
14. The ink composition according to claim 1, wherein the blocked isocyanate group having an unblocking temperature of 150 °C. or less (100 °C or more; [0106]) comprises a reaction product of a blocking agent and an isocyanate group ([0107]), and the blocking agent comprises at least one selected from the group consisting of 2-methylimidazole, 2-ethylimidazole, 2-mercaptopyridine, 2-hydroxypyridine, 2,2,6,6-tetramethylpiperidine, 4-methylimidazole, imidazole, diethylmalonic acid, 2-methylimidazoline, benzimidazole, 1,1,3,3-tetramethylguanidine, t-butylethylamine, t-butylbenzylamine, 3,5-dimethylpyrazole, diisopropylamine ([0107]), dicyclohexylamine, 2,6-dimethylpiperidine, methyl ethyl ketoxime, .epsilon.-caprolactam, 2-hydroxymethylpyridine, and N-isopropylcyclohexylamine ([0106]-[0107]).
With respect to claim 14, The Examiner draws particular attention to the Applicant that " Kitagawa et al. does address the blocking agent, it teaches a laundry list of possible blocking agent ([0106]-[0107]). The format in which Kitagawa et al.  presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Kitagawa et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the blocking agent from the list, including those presently claimed, and thereby arrive at the claimed invention. However, .

Claims 7-8 & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (# US 2012/0306976) in view of Ando et al. (# US 2004/0176498).
Kitagawa et al. discloses all the limitation of the image forming method except:
7. The ink composition according to claim 1, further comprising a compound having three or more active hydrogen groups. 
8. The ink composition according to claim 7, wherein a content of the compound having three or more active hydrogen groups relative to a total solid-content amount of the particle is 2.0 mass % to 30 mass %. 
15. The ink composition according to claim 7, wherein the compound having three or more active hydrogen groups is contained outside of the particle.  
16. The ink composition according to claim 7, wherein the particle does not comprise the compound having three or more active hydrogen group.
Ando et al. teaches that to have the solvent resistance color dispersion ([0010]), 
7. The ink composition according to claim 1, further comprising a compound having three or more active hydrogen groups ([0059]). 
8. The ink composition according to claim 7, wherein a content of the compound having three or more active hydrogen groups relative to a total solid-content amount of the particle is 2.0 mass % to 30 mass % (0.1 to 30%; [0059]).

16. The ink composition according to claim 7, wherein the particle does not comprise the compound having three or more active hydrogen group ([0059]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Kitagawa et al. by the aforementioned teaching of Ando et al. in order to have the solvent resistance color dispersion, which gives high quality printed image. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Kitagawa et al. (# US 2010/0273929) discloses an ink composition (coloring composition; see Abstract), comprising: water ([0067]); and a particle comprising a photopolymerizable monomer (see Abstract).
(2) Choi et al. (# US 2015/0064417) discloses a photocurable and thermally curable composition having a viscosity suitable for application to an inkjet printer is prepared. By the composition, it is made possible to directly draw a pattern on a substrate for a printed wiring board. The composition is cured at a relatively low temperature, having excellent adhesion, chemical resistance, heat resistance, and insulating properties after curing. The photocurable and thermally curable composition includes a (meth)acryloyl group-containing monomer, a block isocyanate, and a photo-
(3) Kitamura et al. (# US 2010/0249304) discloses A pearlescent pigment (100) includes: a flaky substrate (10); a titanium dioxide layer (20) that is formed on the flaky substrate (10); and an oxazoline compound layer (40) that is formed on the titanium dioxide layer (20) with the titanium dioxide layer (20) being interposed between the flaky substrate (10) and the oxazoline compound layer (40), and serves as a top surface of the pearlescent pigment (100) (see Abstract). 
	(4) Yatake (# US 2009/0226682) discloses an ink composition which is excellent in color development, stability and fixability and, more particularly, an ink for ink jet recording which is excellent in color development, stability and fixability, is excellent as a textile ink for ink jet recording, and is excellent in ejection stability of the ink from an ink jet head, an ink composition includes a dispersion element having an average particle diameter of 50 nm to 300 nm, which allows a pigment to be dispersed in water; polymer fine particles synthesized using at least alkyl(meth)acrylate and/or cyclic alkyl(meth)acrylate as components thereof, having a glass transition temperature of -10.degree. C. or below and having an acid value of 100 mgKOH/g or less; and a reactant (see Abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853